 

Exhibit 10.25

 

February 2020

 

Global Remuneration Policy Statement (“GRPS")

 

Summary of Janus Henderson Group Plc Remuneration Policy

 

Janus Henderson Group plc (the “Company”) operates a single Remuneration Policy
which applies in its entirety to all entities and employees including the
executives, unless local laws or regulations set more rigorous requirements for
any aspect, in which case the higher standards apply.

 

A successful remuneration policy should be sufficiently flexible to take account
of future changes in the Company’s business environment and remuneration
practice and therefore the GRPS is subject to change from time to time. The
policy is reviewed on an annual basis to ensure that it remains aligned with
evolving business strategy and changes in the markets in which we operate, is
consistent with best practice, promotes sound and effective risk management and
is compliant with applicable regulations.

 

Remuneration Principles

Our remuneration practices aim to link pay with performance and drive long-term
shareholder returns, while appropriately managing risk. In doing so, the
Compensation Committee (the “Committee”) and the Board recognize that our
remuneration policies and practices must enable us to attract, motivate and
retain exceptional people, while aligning their interests with those of
shareholders.

 

The key drivers of our remuneration philosophy are:

 

·



Attract and retain employees critical to our long-term success by providing
total reward opportunities which, subject to performance, are competitive within
our defined markets;

·



Fully align pay with our strategic priorities, reinforce a strong performance
culture through rewards which reflect Company, department, team and individual
performance;

·



Align management, client and shareholder interests by deferring a significant
portion of remuneration into JHG stock awards and/or fund units;

·



Manage risk taking and conflicts of interest in our incentive plan, maintain an
appropriate balance between base pay,  short-term cash incentives and long-term
deferred incentives;

·



Ensure that remuneration processes and procedures comply with industry
requirements and legislation, are consistent with market practice, and include
effective risk management controls.

 

The Company’s remuneration principles are reinforced through an appropriate
balance of the following elements of remuneration:

 

 

 

Base Pay

Attract and retain employees with the personal attributes, skills and experience
required to deliver long-term value for clients and shareholders.

Benefits

Provide health benefits to support our employees and their families, geared
toward employee wellbeing, competitive within each of our local markets, and
cost-effective and tax-efficient whenever possible.

 

Offer competitive retirement and/or pension arrangements that allow employees to
build wealth, are aligned with the Company’s risk appetite, and cost- and
tax-efficient for employees and the Company.

 

The Company operates voluntary all employee share plans including Buy As You
Earn (BAYE), Sharesave (SAYE), and an Employee Stock Purchase Plan (ESPP) in
which staff can participate within approved contribution guidelines to encourage
employees to become shareholders in the Company.

 

 



 

Picture 9 [ex-10d25g001.jpg]



Global Remuneration Policy Statement (“GRPS”)

 

Variable Incentive Awards

 

 

Employees are eligible to receive discretionary variable incentive awards based
on Company, department, team, and individual performance.  These awards are
funded from a Profit Pool more fully described below. Variable incentives are
paid in the form of cash and/or deferred awards.  Deferrals are delivered in JHG
restricted stock and fund units.  

 

Under the CEO scorecard approach, a portion of the deferral is delivered in
performance shares that vest based on relative total shareholder return, over a
forward looking 3-year period.

 

The Company does not operate specific ratios (maxima or minima) in regard to the
mix of base pay and variable pay, opting instead for managing fixed and variable
remuneration in line with market practice and by reference to the employee‘s
unique role and individual performance.

 

Variable Incentive Awards

 

Profit Pools

 

 

The Company pays variable incentive remuneration for 96% of employees from pools
funded by Company profits (“Profit Pools”).  The Profit Pools fund employee
variable incentive awards, as well as performance fee remuneration (where
applicable).  Employees participate in one of three separately funded pools,
depending on their role in the organisation: (i) the Investments Pool, (ii) the
Core Pool, or (iii) the Intech Pool.  Each pool has a  specific Pre Incentive
Operating Income (“PIOI”) calculation and a corresponding funding percentage,
effectively creating a ‘profit share’ arrangement between our employees and our
shareholders.

 

1.



The Investments Pool:  Covers employees contributing to the investment
management functions at Janus Henderson and include; portfolio managers,
research analysts, research associates, traders, client portfolio managers, the
exchange-traded product team, portfolio analytics,  investment risk employees
and the investment team’s administrative support.

2.



The Core Pool:  Covers employees contributing to the executive, distribution,
administrative, and operational support of Janus Henderson and its subsidiaries.

3.



The Intech Pool: Covers all employees of the Janus Henderson subsidiary Intech
Investment Management LLC, including investments, distribution, and support
employees.

 

PIOI is generally considered as operating income before the deduction of
incentive remuneration and overhead.  The indicative funding percentages are
subject to oversight and approval by the Committee of the Janus Henderson Board
of Directors.  The Committee retains the discretion to modify or terminate
remuneration plans and programmes without prior notice.

 

Profit Pool funding levels are directly linked to profits generated in the
current year, reflecting the firm’s ability to pay and thereby strengthening its
capital base.  The Committee may adjust the profit pools (even to zero);

o



If the Committee believes an adjustment, either up or down, better aligns the
Pool with Company performance, or in consideration of any non-financial
objectives or factors as appropriate,

o



in consideration of the annual risk assessment, and/or

o



based on independent guidance or advice from the Company’s Board Risk Committee
or the Henderson Group Holdings Asset Management Limited Board (“HGHAML Board”).

 

Once the Profit Pools are calculated in aggregate, allocations are cascaded to
department leadership through a process initiated by the Chief Executive Officer
(the “CEO”), in collaboration with members of the Executive Committee and the
CEO of Intech.  During this allocation process, department performance and
contribution toward Company results are taken into account, and consideration is
given to financial and non-financial key performance indicators as determined
for each department.  This group may review relevant department level
information gathered from the annual risk assessment, the review of material
risk events, and any conduct or behaviour issues.

 



 

Picture 3 [ex-10d25g001.jpg]



Global Remuneration Policy Statement (“GRPS”)

Employees receive variable incentive awards  from the profit pools on a
discretionary basis,  based on the recommendations of line managers and in
consideration of individual performance appraisals. Under the Company’s
performance appraisal framework, employees;

 

·



set individual objectives (jointly with line management), aligned to the
Company’s overall strategic priorities, yet unique to their individual role and
department, and

 

·



are expected to exhibit certain behavioural competencies, aligned with the
Company’s guiding principles:

 

o



‘we put clients first’,

o



‘we act like an owner’, and

o



‘we succeed as a team’.

 

In respect of individual incentive awards from the Profit Pools, employees are
measured against;

 

·



achievement of their individual objectives, and

·



demonstration of the above behavioural competencies.

 

 

This is a ‘guidance based’ approach with no specific rules constraining line
manager discretion.  Final decision-making and approval of individual awards is
held by department leadership.  The CEO and co-Heads of Human Resources
(“co-Heads of HR” review department outcomes, including a gender pay view, and
provide oversight and direction as needed.

 

o



The Remuneration Review Committee (the “RRC”) reviews individual incentive
remuneration in the context of material risk events, conduct and behaviours and
may adjust individual awards based on this review.

o



The RRC also reviews remuneration proposals relating to individuals identified
as Code Staff under the BIPRU, AIFMD and UCITS Remuneration Codes.

 

Profit Pool eligibility does not guarantee that variable incentives will be paid
to an employee, and the payment of no variable incentive is a possibility should
performance of the firm and/or the individual require this. Employees must be
actively employed by Janus Henderson on the day that Profit Pool incentives are
distributed in order to receive these awards.

 

o



Employees paid outside the Profit Pools: Employees in the following positions
are not eligible to participate in the Profit Pools and may receive variable
incentives that are directionally consistent with the profit pool outcomes, in
consideration of individual performance as determined by the Committee for the
CEO, or as recommended by the CEO for the Executive Committee. The Committee
retains decision-making and approval of Executive Committee remuneration
including the following roles paid outside the Profit Pool:  the CEO, Chief Risk
Officer (”CRO”), Chief Financial Officer (“CFO”), Chief Investment Officer
(“CIO”) and General Counsel.

 

Monthly and quarterly commission arrangements

 

Direct front line sales professionals located in the US participate in
market-standard Sales Variable Pay Plans (the “Plans”) that include formulaic
commissions.  The Plans are intended to reward salespeople directly for both
individually generated sales and the performance of the broader team.  Monthly
commissions generally are a set percentage (“basis points”) of individual gross
sales, or an ‘attainment’ framework that pays employees based on achievement of
a sales goal.  Quarterly discretionary awards are funded by team gross
sales.  The Plans also include a Net Sales incentive that adjusts the monthly
basis point or attainment rate.  Individual payments from these plans may be
adjusted at the discretion of line management, and in consideration of personal
conduct and behaviours.

 

Performance fee incentives

 

The Company receives performance fees in relation to certain funds depending on
outperformance of each fund against pre-determined benchmarks.  Performance fees
are shared directly with investment professional in two instances;

o



On a discretionary basis, if the fees were generated by one of five specific
Investment Trusts, and

o



On a formulaic basis, if there is a contractual arrangement in place. 

 

The discretionary performance fee sharing incentives are funded from within the
Profit Pools and subject to the same risk adjustment, review and standard
deferral arrangements that apply to the discretionary funding frameworks.

 

The Company operates a small number of legacy formulaic and contractual
performance fee incentive arrangements which predominantly relate back to
historic acquisitions.  These incentives are not funded from within the Profit
Pools, but are subject to risk adjustment processes and the Company’s standard
deferral arrangements.





 

Picture 3 [ex-10d25g001.jpg]



Global Remuneration Policy Statement (“GRPS”)

 

CEO Scorecard

 

The Committee uses a structured scorecard to measure CEO performance.  The
scorecard approach is designed to align CEO remuneration with Company
performance and reward the CEO for achieving goals that maximise long-term value
for clients and shareholders.  The scorecard is based on the same factors used
by the Company to evaluate business results.  The performance categories,
measures, and weightings used are as follows:

o



Investment Excellence (30% weighting): Deliver investment excellence for clients
(measured based on 3-year investment performance relative to a benchmark);

o



Financial Results (40% weighting); Deliver strong financial results for
shareholders (measured based on relative revenue growth, growth in net income
before taxes, and net flows); and

o



Strategic Results (30% weighting); Drive strategic results for clients and
shareholders (measured based on execution of the Company’s strategic vision and
priorities, attracting strong talent, driving cultural integration and alignment
as one firm, managing areas of underperformance, and delivering exceptional
client service).

 

Following an assessment of results, the Compensation Committee determines an
overall performance ‘multiplier’ between 0.0 and 2.0, which is then applied to a
target incentive opportunity to determine the CEO’s actual variable incentive
award.  The target incentive opportunity is established annually by comparing
the Company’s revenue and total assets under management, as well as business
complexity, to a select peer group of companies determined by the Compensation
Committee and its independent remuneration consultants.

 

Deferral arrangements

 

Deferrals are a key driver of our remuneration philosophy as they create
employee ownership and align the interests of our employees, our clients, and
our shareholders over the long term. All employees are subject to the Company’s
standard deferral arrangements which apply to variable incentive
awards, excluding the monthly and quarterly commission arrangements described
above. Deferral rates apply to awards that exceed a minimum threshold,  rates of
deferral increase for larger incentive awards, or as appropriate under the
Alternative Investment Fund Managers Directive (AIFMD) or Undertakings for
Collective Investment in Transferable Securities (UCITS) regulations.  Deferred
awards vest in three equal instalments over a 3-year period.  Forfeiture
provisions apply to employees who cease employment with the Company during the
vesting period, other than in prescribed circumstances. Deferrals are delivered
into JHG restricted stock and/or fund units and, effective in 2020, all awards
are subject to malus provisions. Clawback provisions, in addition to malus,
apply to the most senior officers at the firm.    

Deferral arrangements are reviewed periodically to ensure they remain aligned
with:

·



the Company’s business strategy, associated time horizons and risk appetite;

·



competitive practice in the sectors and jurisdictions in which the Company
operates; and

·



emerging regulatory practice.

 

Performance Appraisals

The Company operates an annual performance appraisal process on a global basis. 
Line managers must undertake reviews of individual performance at least
annually.  In conjunction with department heads, Human Resources analyse and
calibrate performance appraisal results and consider a number of outcomes,
including but not limited to; the consistent application of ratings, the degree
of performance differentiation, gender pay effects, and the alignment between
pay and performance.

 

Remuneration Governance Framework

Oversight, decision-making and management activities in relation to remuneration
related matters are conducted through a number of governing bodies.

 

Compensation Committee of the Company’s Board of Directors

The independent non-executive Directors of the Committee are responsible for;

o



oversight and approval regarding CEO and Executive Committee remuneration,

o



decision-making regarding the Company’s remuneration practices and variable
incentive plans, including;

o



review of the annual risk assessment and approval of any adjustments to the
global profit pools, and



 

Picture 3 [ex-10d25g001.jpg]



Global Remuneration Policy Statement (“GRPS”)

o



periodic review of incentive plans in respect of conflicts of interest and/or
mitigation of excessive risk taking behaviours.

 

Henderson Group Holdings Asset Management Limited Board

The independent non-executive Directors of the HGHAML Board, the parent
financial holding company for Janus Henderson’s European operations within the
European Economic Area (“EEA Group”), is responsible for;

o



reviewing and approving remuneration policy, procedures and practices for the
EEA Group (the “EEA Remuneration Policy”) that (i) take into account the
Company’s remuneration policy, (ii) are consistent with and promote sound and
effective risk management within the EEA Group and (iii) comply with applicable
regulatory requirements and guidance, and

o



periodically reviewing the general principles of the EEA Remuneration Policy and
compliance with applicable Remuneration Codes, and at least annually conduct a
central and independent internal review of the EEA Remuneration Policy on a
consolidated basis within the EEA Group.

 

Compensation Management Forum (“CMF”)

The CMF includes the CEO, the co-Heads of HR,  the CFO,  the CRO and the General
Counsel.  This is a forum to discuss decision-making in regard to global
remuneration practices and variable incentive plans, and ensures management
information is available to the appropriate governing bodies in order to support
a strong remuneration oversight and governance practice.

 

Remuneration Review Committee

The RRC includes the co-Heads of HR,  the CRO and the General Counsel.  This
group considers  guidance and feedback from relevant department heads where
appropriate and is responsible for;

o



considering material changes to global remuneration practices and variable
incentive plans,

o



reviewing variable incentive plans in respect of conflicts of interest and/or
mitigation of excessive risk taking,

o



approving the list of identified Code Staff and reviewing remuneration decisions
for this group,

o



determining adjustments to individual and/or team remuneration following an
assessment of material risk events, conduct and behaviours, and

o



approving any special remuneration arrangements for individuals and/or teams.

 

Additional Remuneration Policies and Practices

 

Anti-avoidance and anti-hedging

 

Identified Code Staff are required to complete an annual attestation certifying
that they;

o



understand that they must act and make decisions within the Company’s risk
appetite as described in the Enterprise Risk Management Framework, and

o



will adhere to the Company’s Personal Account Dealing policy which includes a
prohibition of personal hedging transactions.

 

Guaranteed bonus and buy out awards

 

The Company complies with the principles of the Financial Conduct Authority
Remuneration Code in relation to guaranteed bonuses in that guaranteed variable
remuneration is only awarded in cases where:

·



it is exceptional;

·



it occurs in the context of hiring new staff;

·



the firm has a sound and strong capital base; and

·



it is limited to the first year of service.

 

Buying out deferred bonuses is permitted subject to, as far as possible, the
timing, delivery mechanism (i.e. shares or cash) and amounts paid out being set
to match the former arrangements (quantum and vesting schedule) including, where
relevant, applicable performance conditions associated with the forfeited
awards.

 

Picture 3 [ex-10d25g001.jpg]

